     Case 2:19-cv-10658-DSF-SK Document 44 Filed 03/31/21 Page 1 of 2 Page ID #:802



 1 JENNER & BLOCK LLP
 2 Kate T. Spelman (Cal. Bar No. 269109)
   kspelman@jenner.com
 3 Alexander M. Smith (Cal. Bar No. 295187)
 4 asmith@jenner.com
   633 West 5th Street, Suite 3600
 5 Los Angeles, CA 90071
 6 Telephone: (213) 239-5100
   Facsimile: (213) 239-5199
 7
 8 JENNER & BLOCK LLP
   Dean N. Panos (pro hac vice)
 9 dpanos@jenner.com
10 353 N. Clark Street
   Chicago, IL 60654-3456
11 Telephone: (312) 222-9350
12 Facsimile: (312) 527-0484
13 Attorneys for Defendants
14 The Kraft Heinz Company and
   Kraft Heinz Ingredients Corp.
15
16
17                           UNITED STATES DISTRICT COURT

18                         CENTRAL DISTRICT OF CALIFORNIA

19
20 NARGUESS NOOHI and ROBERT                    Case No. 2:19-cv-10658-DSF-SK
   BRYCE STEWART III, individually, and
21
   on behalf of all other members of the        ORDER GRANTING STIPULATION
22 general public similarly situated,           TO CONTINUE CLASS
                                                CERTIFICATION BRIEFING
23                           Plaintiffs,        SCHEDULE
24         v.
25
   THE KRAFT HEINZ COMPANY and
26 KRAFT HEINZ INGREDIENTS CORP.,
27                           Defendants.
28


                                             ORDER
     Case 2:19-cv-10658-DSF-SK Document 44 Filed 03/31/21 Page 2 of 2 Page ID #:803



 1                                                ORDER
 2          Before the Court is the parties’ joint stipulation to continue the class certification
 3 briefing schedule in light of their upcoming mediation on May 17, 2021. Having considered
 4 the parties’ stipulation, and good cause appearing therefor, the Court GRANTS the parties’
 5 stipulation and CONTINUES the class certification briefing schedule as follows:
 6
 7                          Event                          Current Deadline     New Deadline
 8      Plaintiffs’ deadline to file class certification     June 7, 2021       August 13, 2021
                            motion
 9            Plaintiffs’ deadline to make class             June 30, 2021     September 1, 2021
10     certification experts available for depositions
         Defendants’ deadline to file opposition to        September 3, 2021   October 29, 2021
11                class certification motion
12          Defendants’ deadline to make class              September 30,       November 26,
       certification experts available for depositions          2021                2021
13     Plaintiffs’ deadline to file reply in support of    October 16, 2021      December 17,
14              motion for class certification                                      2021
         Hearing on motion for class certification           November 15,      January 24, 2022
15                                                              2021
16
17          IT IS SO ORDERED.
18    DATED: March 31, 2021

19
                                               Honorable Dale S. Fischer
20                                             UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28

                                                      1
                                                   ORDER
